Title: To Benjamin Franklin from William Clarke, 6 May 1754
From: Clarke, William
To: Franklin, Benjamin


Sir,
Boston, May 6th: 1754
I received your Favours, by the two last Posts; for both of which I am very much obliged to you; the former I should have acknowledged, by the return of the Post; but was obliged to be out of Town. I now return you the Papers, with my hearty thanks for the trouble you have taken.
I fully agree to your observation in your last, that although several of the English Governments are singly a Match for the French; yet under their present Circumstances and disposition, all of them together are not able to withstand them. I am very sorry that neither your Government nor some of your Neighbouring ones have exerted any proper Spirit, with regard to the present Measures of the French, nor a proper concern for their own Security. For my own part, I cannot help thinking that unless there be a united and vigorous opposition of the English Colonies to them, the French are laying a solid Foundation for being, some time or other, sole Masters of this Continent; notwithstanding our present Superiority to them, in point of Numbers. But this Union is hardly to be expected to be brought about by any confederacy, or voluntary Agreement, among our selves. The Jealousies the Colonies have of each other, with regard to their real or imaginary different Interests, &c. will effectually hinder any thing of this kind from taking place. But were everything else to be got over, we should never agree about the Form of the Union, or who should have the execution of the Articles of it. So that however necessary a Step this may be, for the mutual Safety and preservation of these Colonies; it is pretty certain, it will never be taken, unless we are forced to it, by the Supreme Authority of the Nation. And how little Attentive those that have the management of this authority are, and have been, to the Affairs of the Plantations, we know but too well.
Inclosed I send you the heads of what is intended to serve, for several small peices, to be published at home; if it should become necessary to raise the Spirits of the People in order to awaken the Attention of the Ministry. I should be extremely obliged to you for any hint upon any part of it, especially the last; particularly the nature of the Union, that ought to be established amongst his Majesty’s Colonies, on this Continent; under what direction the whole English Force of the Continent might be best placed, to answer the design of the Union, and by what Method any tolerable computation may be made of the Numbers of the People, in the respective Colonies. You will find by the Govr’s. Speeches, and the Address of both Houses, what is the present Temper of our Court; but as the new Elections are coming on, we cannot well tell what may be the Temper of the next. I am Your most obedient, humble Servant,
Wm Clarke
P.S. Our Court have appointed Commissioners to meet with the Commissioners from the other Governments, at the proposed Interview with the Indians of the Six Nations.
The French Forts are of no Consequence, but as it gives them the Advantage of gaining the Indians.
Indeed their building Forts at such distances from the places from whence they must draw their supplies, and that with so much difficulty, must, I should think, rather weaken them, than make them more formidable; was it not hereby they will be able in a manner to engross the whole trade of the Indians, and so effectually to attach them to their Interest, as to have it in their power to employ them to harass all the English out-Settlements throughout their whole extent, even in time of Peace; and when once it is in their Power, we know that they won’t fail of doing it.

  Benja: Franklin Esqr Philadelphia
